The judgment is affirmed, with costs, upon the authority of our previous decision in the same case. (192 N.Y. 227.) The proof now establishes that the defendant had notice of the taking of the assignee's account in the United States District Court, and was given an opportunity to be heard therein, by the service of a summons of the special commissioner appointed by that court to take and state the account, which was sufficient of itself, or, even, within the rules of practice applicable to such proceedings in the Federal courts. (See Gen. Order in Bankruptcy, No. 37, and Rules of Practice for the Courts of Equity of the United States, Nos. 74 and 75.)
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, VANN, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Judgment affirmed.